DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33 are pending and examined on their merit herein.
Specification
The specification is objected for lacking a deposit date and a deposit number: on page 38 the deposit date and a deposit number are missing. It is assumed that Applicant will provide the appropriate information in response to the instant Office action. In addition, the deposit number is missing at the following instances: P2, [9]; p. 5, [25]; p. 6, [35], [36]; p. 7, [37]; p. 15, [89], [90], [91]; p. 16, [93]; and p. 25, [125].
Appropriate action is advised.
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The provisional Application 62/743,969 filed 10/10/2018 does not provide support for the instantly claimed plant because they does not provide an adequate description of the instantly claimed plant. For example, in the Specifications, Tables 1-2 (pgs. 38-43), which would have provided the traits to describe and distinguish the variety NUN 06132 LTL, are completely blank. Additionally, there are no drawings/photographs that depict the plant. The claims that 
The name "NUN 06132 LTL'' is not art accepted and is essentially arbitrary, and thus can change over time. The breeding history is not provided in either the provisionals or the instant non-provisional Applications. Therefore, it cannot be determined that a plant having the name of "NUN 06132 LTL'' of the provisional applications is the same as the plant now instantly claimed. Thus, the provisional applications do not provide adequate support for the instantly claimed subject matter. Therefore, no benefit of priority is granted. Thus, the effective filing date of the instantly claimed invention is 10 October 2019.
Claim Interpretation
Claim 4 reads on a "seed grown on the plant of claim I". The Specification defines this limitation as encompassing seeds that contains maternal DNA from NUN 06132 LTL and either comprises a full set (selfed progeny) or half set (Fl) of chromosomes of the deposited variety ([0038]). Thus, claim 4 is interpreted to exclude further filial generation seed (F2 and beyond).
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 10, 11, and 16 are rejected as being indefinite in their recitation “NCIMB No._____" because the NCIMB Accession Number is missing. Therefore, the metes and bounds of the claims are not clear. Amending the claims to recite the NCIMB accession number would overcome the rejection. 
Claims 1, 7, 10-12, 14, 16, 23-24, 26-27, and 30-33 are rejected as being indefinite in their recitation “lettuce variety NUN 06132 LTL” because the recitation does not clearly identify the claimed plant cultivar and seed. Furthermore, the recitation does not set forth the metes and bounds of the claimed invention. Since the name “NUN 06132 LTL” is not known in the art, the use of said name does not carry art recognized limitations as to the specific characteristics or essential characteristics that are associated with that denomination. In addition, the name appears to be arbitrary, and the specific characteristics associated therewith could be modified, as there is no written description of the plant that encompasses all of its traits. This rejection can be obviated by amending the claims to recite the NCIMB deposit number.
Claim 7 is also rejected for referring to Tables 1-3, and thus, are incomplete. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for Applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). See MPEP 2173.05(s).
Dependent claims are also rejected because they fail to overcome the deficiencies of parent claims. 
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Deposit
Claims 1-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ the seed of novel plants. Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If a seed is not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by a deposit thereof. The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public. 
If the deposit of the seed is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the seed have been deposited under the Budapest 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d)    the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
(e)    the deposit will be replaced if it should ever become unviable.

Applicant has NOT indicated that Applicant intends to deposit the seeds at the ATCC in accordance with 37 CFR 1.801-1.809. Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809, the ATCC Accession No. and evidence of deposit to overcome this rejection. Compliance with this requirement may be held in abeyance until the application is otherwise in condition for an allowance.
Conclusion
No claims are allowed.
Claims 1-33 are deemed to be provisionally free of the prior art, given the failure of the prior art to teach or suggesting a lettuce plant having all of the morphological and physiological characteristics of the deposited variety. It should be noted that this statement is based only on a comparison of the morphological and physiological characteristics of the deposit against the prior art. This is statement is provisional because Applicant has not provided any information regarding the parental lineage or breeding methodology used to produce the deposited lettuce variety NUN 06132 LTL. Without this information, a meaningful comparison of the genetic and phenotypic basis that would distinguish the deposited lettuce variety from prior art plants cannot be made. Thus, this statement will remain provisional until the necessary information requested under 37 CFR 1.105 (see below) is received, corrections are made to the description, and a complete search of the prior art is can be completed.
The closest prior art is Peng (Patent US 8722971 B1) which teaches lettuce variety Abilene, which shares many traits in common (or does not significantly differ) with instant NUN 06132 LTL including: plant type, seed color, basal margin, mature leaf margin, blistering, lack of anthocyanins, glossiness, leaf size, thickness, and areas of adaptation (see Table 1). However, the plants differ in at least: green color, and size.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/            Examiner, Art Unit 1663                                                                                                                                                                                            


******ATTACHMENT TO OFFICE ACTION******




Request for Information under 37 CFR§ 1.105

2.    This request is being made for the following reasons:
Applicant is claiming plant and seed of lettuce variety NUN 06132 LTL, but the instant specification is silent regarding both of the parental lines used to produce lettuce variety NUN 06132 LTL.  The requested information is required to make a meaningful and complete search of the prior art.
3.    In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
(i) Please supply the breeding methodology and history regarding the development of the instant variety.
a)    Such information should include all of the public or commercial designations or denominations used for the original parental lines.
b)    Information pertaining to the public availability of the original parental lines should be set forth.
c)    The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d)    The filial generation in which the instant plant was chosen should be set forth.
e)    Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)    Are there any patent applications or patents in which sibs or parents of the instant plant are claimed? If so, please set forth serial numbers and names of the sibs or parents. 

5.    In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant's disclosure. Please indicate where the relevant information can be found.
6.    The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant's first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
7.    The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
8.    This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662